07/27/2021


                                          DA 20-0258
                                                                                          Case Number: DA 20-0258

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2021 MT 189N



STATE OF MONTANA,

              Plaintiff and Appellee,
                                                                   FILD
         v.
                                                                    JUL 27 2021
ROBERT EDWARD RUX,                                                Bowe n Greenwood
                                                                Clerk of Suprerne Court
                                                                   State of Montana
              Defendant and Appellant.



APPEAL FROM:           District Court ofthe Eighteenth Judicial District,
                       In and For the County of Gallatin, Cause No. DC-19-79C
                       Honorable John C. Brown, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Russ Hart, Netzer Law Office, PC, Billings, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Roy Brown, Assistant
                       Attorney General, Helena, Montana

                       Marty Lambert, Gallatin County Attorney, Jaydan Johnson, Deputy County
                       Attorney, Bozeman, Montana



                                                   Submitted on Briefs: May 19, 2021

                                                              Decided: July 27,2021


Filed:
Chief Justice Mike McGrath delivered the Opinion of the Court.


       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause nurnber, and disposition shall be included in this

Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Robert Edward Rux appeals from a January 11, 2020 Eighteenth Judicial District

Court order denying his motions to suppress and dismiss. We affirm.

¶3     On April 26, 2018, Montana Highway Patrol Trooper Erick Fetterhoff(Fetterhoff)

observed a passenger vehicle approach him from behind and pass his patrol vehicle.

Fetterhoff noticed that the vehicle did not have a license plate affixed to the front of the

vehicle and he initiated a traffic stop. Fetterhoff contacted Robert Edward Rux (Rux)

through the passenger side window and informed him ofthe missing front plate. The traffic

stop eventually led to a citation for driving under the influence after Fetterhoff spotted a

visible open container in the vehicle and noted Rux's slurred speech. Rux moved to

suppress and dismiss, arguing that Fetterhoff did not have particularized suspicion that Rux

was violating the relevant traffic statute, which allows drivers to apply for a waiver of the

front license plate requirement in certain circumstances.

¶4    In considering a ruling on a motion to suppress, we determine whether the district

court's findings offact are clearly erroneous and whether its application and interpretation

of law were correct. State v. Morrisey, 2009 MT 201, ¶ 14, 351 Mont. 144, 214 P.3d 708.


                                             2
Determinations of particularized suspicion are factual questions reviewed for clear error.

City ofHelena v. Brown,2017 MT 248,¶ 7, 389 Mont.63,403 P.3d 341. Clear error exists

where a factual determination is not supported by substantial evidence, the lower court

misapprehended the effect of the evidence, or this Court's review of the record creates a

definite and firm conviction that a mistake has been made. Brown, ¶ 7. Cases originating

in a justice court and appealed to a district court are reviewed by this Court as if they had

been appealed directly to this Court, which conducts an independent review of the record.

State v. Kebble, 2015 MT 195, ¶ 14, 380 Mont. 69, 353 P.3d 1175.

¶5     Unreasonable searches and seizures are prohibited by the Fourth Ainendinent ofthe

United State Constitution and Article II, Section 11, of the Montana Constitution. An

officer inay temporarily detain a person ifthe officer has a particularized suspicion that the

person has committed, is committing, or is about to commit an offense.                Section

46-5-401(1), MCA. Particularized suspicion consists of objective data from which an

experienced officer is able to make inferences and reach a resulting suspicion that the

individual is or has been engaged in wrongdoing. State v. Wilson, 2018 MT 268,¶ 28, 393

Mont. 238, 430 P.3d 77.        A statutory violation alone is sufficient to establish the

particularized suspicion needed to justify a traffic stop. State v. Zimmerman,2018 MT 94,

¶ 15, 391 Mont. 210,417 P.3d 289. However,an officer need not be certain that a violation

has occurred and instead may rely on the "totality ofthe circumstances," dealing not "with

hard certainties but with probabilities." See City of Missoula v. Sharp, 2015 MT 289,

In 8-10, 381 Mont. 225, 358 P.3d 204 (internal quotations oinitted) (finding officer's



                                              3
observation of vehicle's rapid acceleration sufficient for particularized suspicion of

speeding, even though officer did not have radar confirmation).

¶6     Section 61-3-301(1)(b)(i), MCA, provides that "all motor vehicles must have one

license plate displayed on the front and one license plate displayed on the rear ofthe motor

vehicle." However, § 61-3-301(1)(b)(iv), MCA,allows drivers to apply for a waiver ofthe

front license plate requirement for vehicles for which the body construction does not allow

a front license plate to be affixed. Rux argues that Fetterhoff could have no reasonable

suspicion of a violation of § 61-3-301(1)(b), MCA, without first determining whether

Rux's vehicle was of a body construction that did not allow a front license plate to be

affixed.

¶7     However, Fetterhoff was not required to be certain that Rux was violating the law

to justify the traffic stop; he was only required to have a particularized suspicion. "An

officer in the field need not consider every possible innocent explanation or legal exception

before concluding that particularized suspicion exists." State v. Flynn, 2011 MT 48, ¶ 11,

359 Mont. 376,251 P.3d 143. Fetterhoff observed Rux driving a passenger vehicle without

a front license plate; this was sufficient to form a particularized suspicion of a statutory

violation. Fetterhoff was not required to conduct an analysis of the body construction of

the vehicle as it passed him in order to have a reasonable suspicion that Rux was violating

the license plate requirements of § 61-3-301(1)(b), MCA. The District Court's decision

denying Rux's suppression motion was supported by substantial evidence and is not

erroneous.



                                             4
¶8     We have deterrnined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion ofthe

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶9    Affirmed.



                                                               Chief Justice

We Concur:




  eSli in .414...

               Justices




                                            5